                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ADAM P. FAUST et al.,

           Plaintiffs,

     v.                                          Case No. 1:21-cv-00548-WCG

THOMAS J. VILSACK et al.,

     Defendants.

______________________________________________________________________________

               MEMORANDUM IN SUPPORT OF MOTIONS FOR
   TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
______________________________________________________________________________


                                       WISCONSIN INSTITUTE FOR LAW & LIBERTY
                                       Rick Esenberg
                                       rick@will-law.org
                                       Daniel P. Lennington
                                       dan@will-law.org
                                       Luke Berg
                                       luke@will-law.org
                                       Katherine D. Spitz
                                       kate@will-law.org
                                       330 E. Kilbourn, Suite 725
                                       Milwaukee, WI 53202-3141
                                       Phone: 414-727-9455
                                       Fax: 414-727-6385
                                       Attorneys for Plaintiffs




      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 1 of 32 Document 14
                                             TABLE OF CONTENTS
INTRODUCTION .......................................................................................................... 1
FACTS ............................................................................................................................ 2
 I.     The American Rescue Plan Act of 2021................................................................ 2
 II. Defendants’ Implementation of Section 1005 of ARPA ....................................... 3
 III. The Government’s Interest in Forgiving Loans Based on Race .......................... 5
 IV. USDA’s Past Effort to Remedy its Own Race Discrimination ............................ 7
 V. The Plaintiffs ....................................................................................................... 11
ARGUMENT ................................................................................................................ 12
 I.     Standard of Review ............................................................................................. 12
 II. Plaintiffs Are Likely to Succeed on Their Claim That Section 1005 of
     ARPA Violates the Equal Protection Guarantee ............................................... 13
        A.       The Racial Classifications in Section 1005 of ARPA Do Not Serve a
                 Compelling Governmental Interest .......................................................... 14
        B.       ARPA’s Race-Based Loan Forgiveness is not Narrowly Tailored ........... 17
 III. Plaintiffs Will Be Irreparably Harmed if an Injunction is not Granted ........... 23
 IV. The Public Interest and Balance of Harms Weigh Heavily in Favor of an
     Injunction ............................................................................................................ 28
CONCLUSION ............................................................................................................ 30




                                         -i-
           Case 1:21-cv-00548-WCG Filed 06/03/21 Page 2 of 32 Document 14
                                 INTRODUCTION

      This week, the United States government started rolling out a massive race-

discrimination program as a tool to cure what it calls “systemic racism” in America.

Plaintiffs, who are victims of this program, ask that this program be halted

immediately.

      In the American Rescue Plan Act of 2021 (ARPA), Congress passed a $4 billion

loan forgiveness program for farmers and ranchers which is currently being

implemented by Defendants (both officials of the United States Department of

Agriculture). Eligibility to participate in the program, however, depends entirely on

whether the indebted farmer or rancher is white or non-white. White farmers are

excluded; non-white farmers are included. Defendants have already begun the

process of forgiving loans this week and plan to forgive most loans during June 2021.

      Racial classifications, like the one here, “threaten to stigmatize individuals by

reason of their membership in a racial group and to incite racial hostility.” Shaw v.

Reno, 509 U.S. 630, 643 (1993). Such race-based programs “are simply too pernicious

to permit any but the most exact connection between justification and classification.”

Gratz v. Bollinger, 539 U.S. 244, 270 (2003). No such “exact connection” exists here.

Defendants can neither provide specific and concrete evidence supporting a

compelling government interest nor meet any of the settled standards of narrow

tailoring. In fact, Plaintiffs are unaware of any court that has ever upheld such a

broad, race-based program. The program therefore should be enjoined immediately

before the money is spent and cannot be recalled.




       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 3 of 32 Document 14
                                           FACTS

      “Farming is a hard way to make a living.” Pigford v. Glickman, 185 F.R.D. 82,

86 (D.D.C. 1999), aff’d, 206 F.3d 1212 (D.C. Cir. 2000). Because of the “whim of

conditions completely beyond their control,” such as weather, labor, supply chains,

international trade, state and federal policy, and most of all prices, “many farmers

depend heavily on the credit and benefit programs of [USDA] to take them from one

year to the next.” Id. USDA, through the Farm Service Agency (FSA), makes “direct

and guaranteed farm ownership and operating loans to family-size farmers and

ranchers who cannot obtain commercial credit from a bank.”1 This money is used to

purchase land, livestock, equipment, feed, seed, fertilizer, and other supplies. A large

portion of the two million American farms, including all twelve Plaintiffs from nine

states, are indebted to USDA directly or to banks that offer USDA-backed loans.

      This case is about Congress’s plan to forgive these government loans, but only

for non-white farmers.

I.    The American Rescue Plan Act of 2021

      President Biden signed ARPA into law on March 11, 2021.2 Under Section 1005

of ARPA, Congress appropriated “such sums as may be necessary” to pay for the cost

of loan modifications and payments to eligible farmers and ranchers. See ARPA,

§ 1005(a)(1). The loan payments can amount to “120 percent of the outstanding



      1  USDA Website, Grants and Loans (last visited May 26, 2021) available at
https://www.usda.gov/topics/farming/grants-and-loans. The Court may take judicial notice of
documents on official government websites: See, e.g., Laborer’s Pension Fund v. Blackmore
Sewer Constr., Inc., 298 F.3d 600, 607 (7th Cir. 2002).
      2   Available at https://www.congress.gov/bill/117th-congress/house-bill/1319.


                                       -2-
          Case 1:21-cv-00548-WCG Filed 06/03/21 Page 4 of 32 Document 14
indebtedness” owed by eligible farmers and ranchers as of January 1, 2021. ARPA,

§ 1005(a)(2). Loans eligible for forgiveness include “direct farm loan[s]” made by

USDA or “farm loan[s] guaranteed” by USDA. ARPA, § 1005(a)(2)(A), (B).3

      Not all farmers and ranchers with eligible loans will receive these payments,

however. ARPA limits loan forgiveness to “socially disadvantaged farmer[s] or

rancher[s].” ARPA, § 1005(a)(2). “[T]he term ‘socially disadvantaged farmer or

rancher’ has the meaning given in [7 U.S.C. 2279(a)].” Id. Under that statute, a

“‘socially disadvantaged group’ means a group whose members have been subjected

to racial or ethnic prejudice because of their identity as members of a group without

regard to their individual qualities.” 7 U.S.C. § 2279(a)(6). In sum, loan forgiveness

is dependent on a farmer or rancher’s race. Id.

II.   Defendants’ Implementation of Section 1005 of ARPA

      Under Defendants’ interpretation of “socially disadvantaged farmer or

rancher,” only certain races and nationalities are considered “socially disadvantaged”

and therefore eligible for the relief under Section 1005 of ARPA. According to USDA’s

website, “[e]ligible borrowers include those who identify as one or more of the

following:    Black/African    American,      American     Indian,    Alaskan      Native,

Hispanic/Latino, Asian American, or Pacific Islander.”4




      3  Often, direct or guaranteed USDA loans are called “FSA-direct” or “FSA-
guaranteed,” which simply refers to the Farm Service Agency, which is the part of USDA that
handles most of its financing.
      4 USDA Website, American Rescue Plan Debt Payments (Last Visited May 25, 2021),
available at https://www.farmers.gov/americanrescueplan.


                                       -3-
          Case 1:21-cv-00548-WCG Filed 06/03/21 Page 5 of 32 Document 14
      Defendants’ race-based definition of “socially disadvantaged” is confirmed

elsewhere on its website5 and in USDA regulations, see, e.g., 7 C.F.R. §§ 760.107(b)(1),

1410.2. In explaining this race-based qualification, Defendant Ducheneaux wrote in

a blog post, “[i]f you are a Black, Native American/Alaskan Native, Asian American

or Pacific Islander, or are of Hispanic/Latino ethnicity, with one of the loans listed

above, you are eligible for the loan payment.”6

      USDA has recently laid out the timing for its implementation: On May 21,

2021, USDA announced that it “expects payments to begin in early June and continue

on a rolling basis.”7 In a section labeled “How to Participate,” USDA writes: “Eligible

Direct Loan borrowers will begin receiving debt relief letters from FSA in the mail on

a rolling basis, beginning the week of May 24. […] After reviewing closely, eligible

borrowers should sign the letter when they receive it and return to FSA.” Supra n. 4.

USDA then explains that in June 2021, it will “begin[ ] to process signed letters for

payment,” and “[a]bout three weeks after a signed letter is received, socially

disadvantaged borrowers who qualify will have their eligible loan balances paid and



      5 USDA confirms as follows: “The American Rescue Plan Act uses Section 2501 of the
Food, Agriculture, Conservation, and Trade Act of 1990 as the definition of socially
disadvantaged farmers and ranchers, which includes those who identify as one or more of the
following: Black, American Indian/Alaska Native, Hispanic, Asian, and Hawaiian/Pacific
Islander.” USDA Website, “American Rescue Plan Debt Payments FAQ” (Last Visited May
25, 2021), available at https://www.farmers.gov/americanrescueplan/arp-faq.
      6  FSA Administrator Zach Ducheneaux, USDA Website, FAQs on American Rescue
Plan Debt Relief for Socially Disadvantage Borrowers (last visited May 25, 2021) available
at        https://www.usda.gov/media/blog/2021/04/16/faqs-american-rescue-plan-debt-relief-
socially-disadvantaged-borrowers.
      7  USDA Website, Press Release May 21, 2021 (last visited May 25, 2021) available at
https://www.usda.gov/media/press-releases/2021/05/21/historic-move-usda-begin-loan-
payments-socially-disadvantaged


                                       -4-
          Case 1:21-cv-00548-WCG Filed 06/03/21 Page 6 of 32 Document 14
receive a payment of 20% of their total qualified debt by direct deposit, which may be

used for tax liabilities and other fees associated with payment of the debt.”8

       USDA will start by (again, this month) paying off direct farm loans, meaning

farm loans made directly by USDA. See ARPA, § 1005(a)(2)(A). Other loans, such as

those funded by banks and guaranteed by USDA, will be forgiven later. See ARPA, §

1005(a)(2)(B). This prioritization is because USDA estimates that 85% of all eligible

borrowers have direct loans, compared to 15% who have USDA-backed loans issued

by banks.9

       To determine which farmers and ranchers should receive this benefit, USDA

explains that it will use data submitted by farmers on form AD-2047,10 despite the

clear indication on this form that this “[d]emographic information is used by USDA

for statistical purposes only and will not be used to determine an applicant’s

eligibility for programs or services for which they apply.”11

III.   The Government’s Interest in Forgiving Loans Based on Race

       Defendants have made several public comments explaining its interest in

implementing this race-based loan forgiveness program. On March 25, 2021,

Defendant Vilsack offered written testimony to the House of Representatives



       8 USDA Website, Debt Payment Timeline (last visited May 25, 2021), available at
https://www.farmers.gov/americanrescueplan
       9 USDA Website, American Rescue Plan Debt Payments FAQ, Question 25 (last
visited May 25, 2021), available at https://www.farmers.gov/americanrescueplan/arp-faq.
       10   Id., at Question 30.
       11Defendants’ form, AD-2047, also contains their admission that “the USDA [is]
prohibited from discriminating based on race, color, national origin, ….” See USDA Website,
AD-2047, https://www.farmers.gov/sites/default/files/documents/AD2047-01192021.pdf.


                                        -5-
           Case 1:21-cv-00548-WCG Filed 06/03/21 Page 7 of 32 Document 14
Committee on Agriculture. See Secretary Tom Vilsack, “Written Comments Before

House Committee On Agriculture” (Mar. 25. 2021).12 According to Defendant Vilsack,

ARPA § 1005 addresses “systemic racism” and “provides funding to address

longstanding racial equity issues within the Department and across agriculture.” Id.

This funding, according to Defendant Vilsack, will “respond to the cumulative

impacts of systemic discrimination and barriers to access that have created a cycle of

debt.” Id. Defendant Vilsack argued that prior efforts to remedy “specific,

individualized discrimination” have “failed to do the necessary work” to address the

“systemic discrimination [that] socially disadvantaged producers face.” Id. Later, in

oral testimony before the committee, Defendant twice disavowed that ARPA’s

purpose was to address “specific acts of discrimination,” instead emphasizing that the

purpose of loan forgiveness was to address the “cumulative impact of discrimination

over time.”13

      On March 26, 2021, Defendant Ducheneaux authored a blog post giving details

about Section 1005 of ARPA. See Zach Ducheneaux, “American Rescue Plan Socially

Disadvantaged Farmer Debt Payments,” (March 26, 2021).14 According to this

document, “USDA recognizes that socially disadvantaged farmers and ranchers have



      12 Defendant Vilsack’s written testimony is available from the U.S. House Committee
Repository here: https://docs.house.gov/meetings/AG/AG00/20210325/111400/HHRG-117-
AG00-Wstate-VilsackT-20210325.pdf
      13 See C-SPAN, Secretary Tom Vilsack, Oral Testimony Before the House Committee
on Agriculture (Mar. 25, 2021) available at https://www.c-span.org/video/?510242-1/house-
hearing-black-farmers-us (time markers 00:39:30, 1:50:30).
      14  https://www.farmers.gov/connect/blog/loans-and-grants/american-rescue-plan-
socially-disadvantaged-farmer-debt-payments


                                    -6-
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 8 of 32 Document 14
faced systemic discrimination with cumulative effects that have, among other

consequences, led to a substantial loss in the number of socially disadvantaged

producers, reduced the amount of farmland they control, and contributed to a cycle of

debt that was exacerbated during the COVID-19 pandemic.” Id.

      USDA’s website also contains a narrative explaining its justification for the

race-based qualifications in the loan forgiveness program. See supra n. 4. According

to this description, “socially disadvantaged producers have faced discrimination” that

has “prevented them from achieving as much as their counterparts who do not face

these documented acts of discrimination.” Id. Moreover, “socially disadvantaged

communities” have been impacted by a “disproportionate share” of COVID impacts.

Id. USDA believes that the loan forgiveness program will “address the cumulative

effects of discrimination among socially disadvantaged producers with a program of

debt relief and long-term racial equity work.” Id. The program will also “increase

opportunity, advance equity and address systemic discrimination in USDA farm

programs, including historic debt payments for socially disadvantaged borrowers who

hold a qualifying USDA farm loan.” Id.

IV.   USDA’s Past Effort to Remedy Its Own Race Discrimination

      In their public statements about ARPA § 1005, Defendants refer, both

explicitly and implicitly, to USDA’s history of intentional discrimination against

minority farmers and ranchers.15 Again, Defendants disavow any attempt to remedy



      15  USDA Website, Press Release May 21, 2021 (last visited May 25, 2021)
https://www.usda.gov/media/press-releases/2021/05/21/historic-move-usda-begin-loan-
payments-socially-disadvantaged.


                                    -7-
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 9 of 32 Document 14
any “specific acts of discrimination” arising from USDA’s past actions, but instead

seek to remedy “systemic discrimination.” See supra. For the Court’s background, this

section will briefly summarize USDA’s past discriminatory history and its efforts to

remedy that conduct. See generally Cong. Research Serv., Report No. RS20430, The

Pigford Cases: USDA Settlement of Discrimination Suits By Black Farmers (May 29,

2013).16

      For many years, African-American farmers complained that local county

officials—who at the time were responsible for approving USDA loans—”exercised

their power in a racially discriminatory manner, resulting in delayed processing or

denial of applications for credit and benefits by African-American farmers not

experienced by white farmers who were similarly situated.” Pigford, 206 F.3d at 1214.

Although USDA provided a complaint procedure, this process was initially

inadequate, and the farmers eventually sued alleging many acts of intentional

discrimination from 1981 to 1996. Pigford, 185 F.R.D. at 89. In general, the Pigford

class-action lawsuit alleged “(1) that [USDA] willfully discriminated against them

when they applied for various farm programs, and (2) that when they filed complaints

of discrimination with the USDA, the USDA failed properly to investigate those

complaints.” Pigford v. Glickman, 182 F.R.D. 341, 343 (D.D.C. 1998).

      After years of litigation as well as intervention by Congress to expand the

statute of limitations, the parties settled and signed a consent decree. According to

the District Court, this was “a negotiated settlement intended to achieve much of


      16 https://nationalaglawcenter.org/wp-content/uploads/assets/crs/RS20430.pdf.




                                    -8-
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 10 of 32 Document 14
what was sought without the need for lengthy litigation and uncertain results.”

Pigford, 185 F.R.D. at 95.

      The consent decree provided two tracks for victims of USDA’s discrimination.

Under “Track A,” farmers with “little or no documentary evidence” of intentional

discrimination could get a settlement if they proved the following: (1) they owned,

leased, or attempted to own or lease farm land, (2) they applied for a loan from USDA

between 1981 and 1996, (3) the loan was subject to some type of adverse action, and

(4) they suffered damage. Pigford v. Glickman, 185 F.R.D. at 96. Successful farmers

under Track A would receive: “(1) a cash payment of $50,000; (2) forgiveness of all

debt owed to the USDA incurred under or affected by the program that formed the

basis of the claim; (3) a tax payment directly to the IRS in the amount of 25% of the

total debt forgiveness and cash payment; (4) immediate termination of any

foreclosure proceedings that USDA initiated in connection with the loan(s) at issue

in the claim; and (5) injunctive relief including one-time priority loan consideration

and technical assistance.” Id.

      Under “Track B,” farmers “who believe they can prove their cases with

documentary or other evidence by a preponderance of the evidence—the traditional

burden of proof in civil litigation—have no cap on the amount they may recover.” Id.

at 95. “Claimants who choose Track B must prove their claims by a preponderance of

the evidence in one-day mini-trials before a third-party neutral known as the

arbitrator.” Pigford v. Schafer, 536 F. Supp. 2d 1, 4 (D.D.C. 2008). Under Track B,

successful claimants were “entitled to actual damages, the return of inventory




                                    -9-
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 11 of 32 Document 14
property that was foreclosed and other injunctive relief, including a one-time priority

loan consideration.” Pigford, 185 F.R.D. at 97.

       As a result of Pigford, “over one billion dollars has been awarded to the

approximately 16,000 successful claimants in the form of direct payments, loan

forgiveness, and tax relief.” In re Black Farmers Discrimination Litig., 856 F. Supp.

2d 1, 11 (D.D.C. 2011). A second lawsuit, Pigford II, was funded by Congress in the

amount of $1.15 billion, with similar Track A and Track B settlement mechanisms.

Id. at 14.

       After Pigford and Pigford II, other lawsuits followed and settled on similar

terms. A lawsuit alleging discrimination against Native American farmers,

Keepseagle v. Veneman, 2001 WL 34676944 (D.D.C. Dec. 12, 2001), resulted in a class-

wide settlement involving “an administrative claims process for Native American

farmers that was similar, though not identical, to the process established in Pigford

I.” Cantu v. United States, 908 F. Supp. 2d 146, 149 (D.D.C. 2012). Keepseagle

resulted in the distribution of $680 million in damages and $80 million in debt

forgiveness. Cantu v. United States, 565 F. App’x 7, 8 (D.C. Cir. 2014).

       Similar lawsuits brought by women and Hispanic farmers resulted in an

administrative claims process in Garcia v. Johanns, 444 F.3d 625 (D.C. Cir. 2006),

and Love v. Johanns, 439 F.3d 723 (D.C. Cir. 2006). According to USDA, successful




                                    - 10 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 12 of 32 Document 14
claimants under Garcia and Love may seek cash awards and tax relief from a

judgment fund worth $1.33 billion.17

      It is against this backdrop of about $4 billion in payments to rectify USDA’s

prior intentional discrimination that Congress enacted another $4 billion program to

address systemic racism generally “across [the] agriculture” industry. See Vilsack

Written Comments, supra n. 12.

V.    The Plaintiffs

      Plaintiffs are twelve white farmers and ranchers from nine different states.

Some Plaintiffs farm row crops, some raise beef cattle, chickens, or hogs, and some

operate dairy farms; but whatever their background, each Plaintiff currently has a

direct or USDA-backed loan and would otherwise be eligible for loan forgiveness but

for their race. See Compl. ¶¶8–17; Exs. 1–10. USDA confirmed directly to one farmer,

Teena Banducci, that “there’s no application” for loan forgiveness because “it is based

off your ethnicity.” Ex. 9 (email attachment).

      Like many farmers and ranchers indebted to USDA, most Plaintiffs received

their loans as “beginning farmers.” See, e.g., Exs, 1–10. Under this popular program,

USDA acknowledges that its loan programs provide a “special focus on the particular

credit needs of farmers and ranchers who are in their first 10 years of operation.”18

Most Plaintiffs, like Jon Stevens from Minnesota, start with nothing and use this



      17 SeeUSDA, “Hispanic and Women Farmers and Ranchers Claim Resolution Process”
(Mar. 31, 2016), available at https://www.usda.gov/sites/default/files/50601-0002-21.pdf.
      18 See USDA Website, Beginning Farmers and Ranchers (last visited May 31, 2021),
https://www.fsa.usda.gov/programs-and-services/farm-loan-programs/beginning-farmers-
and-ranchers-loans/index.


                                    - 11 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 13 of 32 Document 14
loan to buy their first farm: “Although I am a fifth-generation farmer, I had to buy all

my land and equipment. I started from scratch.” Ex. 4, ¶2.

      Finally, Plaintiffs have all encountered some type of social disadvantage in

their life. Three plaintiffs are women, and as explained below, were previously labeled

by Defendants as “socially disadvantaged” due to their gender for the purposes of

other programs (but not this one). Adam Faust, a dairy farmer from Calumet County,

was born with spina bifida and lost both feet after a farming accident. Doc. 7, Compl.

¶8, Ex. 1. Other Plaintiffs had significant hardships while starting their careers as

farmers. See Ex. 2 (Baird); Ex. 3 (Slaba). Also, during the pandemic, each Plaintiff

encountered significant hardships resulting from higher prices, depressed demand,

labor shortages, and lack of supplies. See Exs. 1–10. For example, due to COVID,

Iowa farmer Christopher Bohnencamp “had to euthanize about 200 fat hogs because

we couldn’t get them into a packing house.” Ex. 7, ¶5. Missouri farmer Cheryl Ash

had to resort to selling hogs on Facebook when the prices dropped from $43 to $5 per

pig. Ex. 6, ¶5. The declarations spell out many more instances of hardships and

disadvantages. In sum, all Plaintiffs have encountered the types of hardships familiar

to all farmers and ranchers, regardless of skin color.

                                    ARGUMENT

I.    Standard of Review

      The standards for issuing temporary restraining orders are identical to the

standards for preliminary injunctions. See Long v. Bd. of Educ., Dist. 128, 167 F.

Supp. 2d 988, 990 (N.D. Ill. 2001). A party seeking a temporary restraining order or

preliminary injunction must demonstrate “(1) some likelihood of succeeding on the


                                    - 12 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 14 of 32 Document 14
merits, and (2) that it has no adequate remedy at law and will suffer irreparable harm

if preliminary relief is denied.” Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6, 11

(7th Cir. 1992). If a plaintiff meets these factors, the court proceeds to “a balancing

phase, where it must then consider: (3) the irreparable harm the non-moving party

will suffer if preliminary relief is granted, balancing that harm against the

irreparable harm to the moving party if relief is denied; and (4) the public interest,

meaning the consequences of granting or denying the injunction to non-parties.”

Cassell v. Snyders, 990 F.3d 539, 545 (7th Cir. 2021).

II.   Plaintiffs Are Likely to Succeed on Their Claim That Section 1005 of
      ARPA Violates the Equal Protection Guarantee

      The Constitution forbids “discrimination by the general government … against

any citizen because of his race.” Gibson v. State of Mississippi, 162 U.S. 565, 591

(1896). “A racial classification, regardless of purported motivation, is presumptively

invalid and can be upheld only upon an extraordinary justification.” Pers. Adm’r of

Mass. v. Feeney, 442 U.S. 256, 272 (1979). When confronted with such a racial

classification, “[a]ny person, of whatever race, has the right to demand that any

governmental actor subject to the Constitution justify any racial classification

subjecting that person to unequal treatment under the strictest judicial scrutiny.”

Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 224 (1995). “Under strict scrutiny,

the government has the burden of proving that racial classifications are narrowly

tailored measures that further compelling governmental interests.” Johnson v.

California, 543 U.S. 499, 505 (2005) (citation omitted).




                                   - 13 -
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 15 of 32 Document 14
      Here, Defendants unquestionably impose a racial classification. ARPA limits

loan forgiveness to “socially disadvantaged farmer[s] or rancher[s],” ARPA,

§ 1005(a)(2, which Defendants interpret to mean “those who identify as one or more

of the following: Black/African American, American Indian, Alaskan Native,

Hispanic/Latino, Asian American, or Pacific Islander.” Supra n. 4. White farmers,

like Plaintiffs, are excluded because they are white. Strict scrutiny therefore applies.

      A.     The Racial Classifications in Section 1005 of ARPA Do Not
             Serve a Compelling Governmental Interest

      To establish a compelling governmental interest in establishing race-based

benefits, the government must point to “identified discrimination” “with some

specificity” and “with a strong basis in evidence.” Shaw v. Hunt, 517 U.S. 899, 909–

10 (1996) (citation omitted). Using this type and quality of evidence, “the government

has a compelling interest in remedying past discrimination only when three criteria

are met.” See Vitolo v. Guzman, Nos. 21-5517/5528, 2021 WL 217218, *4 (6th Cir.

May 27, 2021).

      First, the policy must target a specific episode of past discrimination rather

than generalized discrimination throughout society or within an industry. Shaw, 517

U.S. at 909; Croson, 488 U.S. at 498; Adarand, 515 U.S. at 226. Such an allegation of

generalized discrimination is “not adequate because it provides no guidance for a

legislative body to determine the precise scope of the injury it seeks to remedy.” Shaw,

517 U.S. at 909. In short, “an effort to alleviate the effects of societal discrimination

is not a compelling interest.” Id. (citing Wygant, 476 U.S. at 274–76, 288). Over

several decades, the Supreme Court has repeatedly reaffirmed this basic principle



                                    - 14 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 16 of 32 Document 14
that remedying past societal discrimination does not justify race-conscious

government action. See, e.g., Parents Involved, 551 U.S. at 731; Regents of Univ. of

California v. Bakke, 438 U.S. 265, 310 (1978).

      Second, there must be strong evidence of intentional discrimination in the past.

Croson, 488 U.S. at 503. “Statistical disparities don’t cut it.” Vitolo, 2021 WL 217218,

at *4; see Builders Ass’n of Greater Chicago v. Cty. of Cook, 256 F.3d 642, 644–45 (7th

Cir. 2001). “Raw statistical disparities prove little; they certainly do not prove

intentional discrimination. … [N]ot all of these disparities are plausibly attributable

to intentional, or for that matter unintentional, discrimination.” McNamara v. City

of Chicago, 138 F.3d 1219, 1222–23 (7th Cir. 1998). Relying on statistical disparities

only aims the government toward “racial balancing,” and this can never be a

“compelling end in itself [because it] would effectively assure that race will always be

relevant in American life, and that the ultimate goal of eliminating entirely from

governmental decisionmaking such irrelevant factors as a human being’s race will

never be achieved.” Parents Involved, 551 U.S. at 730.

      Third, if the government “show[s] that it had essentially become a ‘passive

participant’ in a system of racial exclusion practiced by elements of [a] local ...

industry,” then the government can act to undo the discrimination. Croson, 488 U.S.

at 492 (plurality opinion). In the Seventh Circuit, the government must prove that it

“knowingly perpetuated the discrimination,” and therefore became “a kind of joint

tortfeasor, coconspirator, or aider and abettor.” Builders Ass’n of Greater Chicago,

256 F.3d at 645. Importantly, such evidence must be “recent.” See, e.g., id.




                                    - 15 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 17 of 32 Document 14
      Here, Defendants cannot meet any of these three required criteria. First,

Defendants point chiefly to generalized allegations of discrimination within society

and agriculture, claiming that their racial preferences will address “systemic racism”

“within the Department and across agriculture.” See Secretary Tom Vilsack, “Written

Comments Before House Committee On Agriculture” (Mar. 25. 2021). Defendants

believe a race-based loan forgiveness program is necessary to “respond to the

cumulative impacts of systemic discrimination and barriers to access that have

created a cycle of debt.” Id. Importantly, Defendants disavow any need to address

“specific acts of discrimination.” Id. This type of generalized “evidence” is not enough.

E.g., Parents Involved, 551 U.S. at 731; Bakke, 438 U.S. at 310.

      Second, Defendants point to racial disparities and statistics, not intentional

discrimination, arguing that “deeply embedded rules and policies” have prevented

minority farmers and ranchers from “achieving as much as their counterparts.” See

Secretary Tom Vilsack, “Written Comments Before House Committee On

Agriculture” (Mar. 25. 2021). Again, racial disparities “don’t cut it.” Vitolo, 2021 WL

217218, at *4; see, e.g., Builders Ass’n of Greater Chicago, 256 F.3d at 644–45.

      And third, to the extent Defendants allege that they “knowingly perpetuated

the discrimination,” Builders Ass’n of Greater Chicago, 256 F.3d at 645, the evidence

supplied is remote and not recent. USDA’s prior intentional discrimination addressed

in Pigford relate to prior acts of discrimination from 1981 to 1996. 185 F.R.D. at 89.

Defendants have not pointed to any claim that they have recently acted as “a kind of

joint tortfeasor, coconspirator, or aider and abettor.” Builders Ass’n of Greater




                                    - 16 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 18 of 32 Document 14
Chicago, 256 F.3d at 645; see Brunet v. City of Columbus, 1 F.3d 390, 409 (6th Cir.

1993) (discrimination from 14 years earlier too remote to support affirmative action

program); Hammon v. Barry, 826 F.2d 73, 76-77 (D.C. Cir. 1987) (discrimination from

18 years earlier too remote).

       For these reasons, Defendants cannot establish a compelling government

interest in enacting race-based loan forgiveness.

       B.     ARPA’s Race-Based Loan Forgiveness Is Not Narrowly Tailored

       Narrow tailoring requires “a close match between the evil against which the

remedy is directed and the terms of the remedy.” Builders Ass’n of Greater Chicago,

256 F.3d at 646. In other words, a program must discriminate no more than is

necessary to address the harm it is intended to remedy. Shaw, 517 U.S. at 909–10;

Adarand, 515 U.S. at 224, 235, 237–38; Builders Ass’n of Greater Chicago, 256 F.3d

at 644. Defendants’ race-based loan forgiveness fails all the traditional narrow-

tailoring factors.

       Specifically, for a policy to survive narrow-tailoring analysis, the government

must show “serious, good faith consideration of workable race-neutral alternatives.”

Grutter v. Bollinger, 539 U.S. 306, 339 (2003); Croson, 488 U.S. at 507. “This requires

the government to engage in a genuine effort to determine whether alternative

policies could address the alleged harm.” Vitolo, 2021 WL 217218, at *6. Therefore, a

court must not uphold a race-conscious policy unless it is “satisfied that no workable

race-neutral alternative” would achieve the compelling interest. Fisher v. Univ. of

Tex. at Austin, 570 U.S. 297, 312 (2013).




                                    - 17 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 19 of 32 Document 14
      Here, the government could have used any number of targeted alternatives.

Look no further than Pigford: in that settlement, the government offered

individualized loan forgiveness and cash payments to specific individuals based on

evidence they submitted. 185 F.R.D. at 96. Under that program, and similar

programs in Garcia, Love, Keepseagle, USDA distributed targeted relief of about $4

billion. See supra. Here, Defendants attempt to dole out $4 billion in loan forgiveness

to farmers and ranchers based on a single criterion: race. Such a broad and

untargeted program is not narrowly tailored in any sense.

      Defendants have not established why they cannot use the $4 billion in a more

targeted way. Courts have frequently struck down programs that fail, as here, to even

attempt to address the issues identified with race-neutral alternatives first. Croson,

488 U.S. at 507 (set-aside plan not narrowly tailored where “there does not appear to

have been any consideration of the use of race-neutral means”); Builder’s Ass’n, 298

F. Supp. 2d at 741 (describing possible race-neutral options that would more directly

remedy disparities in public contracts but had not been tried); Back v. Carter, 933 F.

Supp. 738, 757 (N.D. Ind. 1996) (striking down racial and gender quota requirement

for judicial commission in part because no attempt had been made to increase

diversity by racially neutral means).

      In fact, race is the only factor taken into consideration when determining

eligibility for the program, in contravention of a long line of Supreme Court cases on

the matter. E.g., Grutter, 539 U.S. at 334 (race conscious program permissible where

race is used “in a flexible, nonmechanical way” as part of “individualized




                                   - 18 -
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 20 of 32 Document 14
consideration of each and every applicant”); Gratz, 539 U.S. at 271–72 (policy

awarding points to certain minority groups did not provide individualized

consideration but rather made race the decisive factor in admissions).

      In addition, a policy is not narrowly tailored if it is either overbroad or

underinclusive in its use of racial classifications. Croson, 488 U.S. at 507–08; Gratz

v. Bollinger, 539 U.S. 244, 273–75 (2003). Defendants identify the following

minorities as considered “socially disadvantaged” and therefore eligible for loan

forgiveness: “Black, American Indian/Alaska Native, Hispanic, Asian, and

Hawaiian/Pacific Islander.” Supra n. 5. These categories are both overinclusive and

underinclusive to achieve Defendants’ stated goals of remedying past discrimination

within agriculture.

      First, Defendants’ remedy for past discrimination is overinclusive. The

program includes every farmer and rancher who fits into the racial categories even if

they are recent farmers who did not experience discrimination from USDA or the

agriculture industry in general. As explained above, USDA has a policy priority of

loaning money to “beginning farmers.” See USDA Website, “Beginning Farmer and

Rancher Loans.”19 A farmer is a “beginning farmer” if he or she has been farming for

fewer than 10 years. Id. If Defendants are attempting to cure past discrimination by

USDA or even general discrimination “across agriculture,” Defendants cannot justify

including farmers and ranchers who recently started (perhaps even in 2020).




      19   Available    at    https://www.fsa.usda.gov/programs-and-services/farm-loan-
programs/beginning-farmers-and-ranchers-loans/index.


                                   - 19 -
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 21 of 32 Document 14
Moreover, Defendants cannot explain how forgiving debt owed by new farmers (who,

by definition, received USDA loans) makes up for past, intentional discrimination

against other farmers who did not receive USDA loans.

      Defendants’ categories are also classically overinclusive because they include

racial categories unrelated to the previously documented cases of USDA-backed

discrimination: Asians, Hawaiians, and Native Alaskans. Croson, 488 U.S. at 506. As

the Court in Croson rightfully pondered, if the law was narrowly tailored “to

compensate black contractors for past discrimination, one may legitimately ask why

they are forced to share this remedial relief with an Aleut citizen who moves to

Richmond tomorrow?” Id. at 506. As the D.C. Circuit noted, the “random inclusion of

racial groups for which there is no evidence of past discrimination in the construction

industry raises doubts about the remedial nature of the Act’s program.” O’Donnell

Const. Co. v. D.C., 963 F.2d 420, 427 (D.C. Cir. 1992) (citation omitted). Defendants’

prior programs seeking to remedy race discrimination have targeted Blacks,

Hispanics, Native Americans, and women. Defendants have not made the case for

discrimination in the American agriculture industry against Alaskans, Hawaiians,

or Asians.

      Second, Defendants’ racial categories are underinclusive if they hope to cure

discrimination against all minority farmers. When the federal government says

“Asian,” for example, it does not actually mean people whose ancestors are from the

45 countries within the continent of Asia. The United States government believes

that an “Asian” is someone whose ancestors are from the following specific areas in




                                   - 20 -
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 22 of 32 Document 14
Asia: “Far East, Southeast Asia, the Indian Subcontinent, or the Pacific Islands.” See,

e.g., 28 C.F.R. § 42.402; see generally 13 C.F.R. § 124.103 (“Who is socially

disadvantaged?”). Asians from the Middle East are excluded (e.g. Turkey, Syria,

Lebanon, and Iran), as are Asians from North Asia (e.g. Afghanistan, Kazakhstan,

and Mongolia). Id. And when the federal government says, “Black,” it does not mean

every person whose ancestors are from Africa. See, e.g., 32 C.F.R. § 191.3 (“A [white]

person [has] origins in any of the original peoples of . . . North Africa.”); 28 C.F.R. §

42.402 (same). Under federal law, for example, those whose ancestors are from

Morocco, Tunisia, Libya, or Egypt are “white.” See, e.g., Vitolo, 2021 WL 2172181, at

*7 (noting distinctions among Asians by the Small Business Administration).

      If Defendants’ goal is to end discrimination against all minorities in the

American agriculture industry, then Defendants inexplicably pick among some

Asians and not others, some Africans and not others. There is no rhyme or reason to

Defendants’ choices. For example, a farmer whose ancestors are from Vietnam will

receive loan forgiveness, but not a farmer whose ancestors are from Lebanon.

Similarly, two farmers with African heritage could receive different levels of benefits

depending on their ancestors are Zimbabwe or Libya. If Defendants’ goal is to help

all minority famers, then its remedy is woefully underinclusive.

      Finally, Defendants’ categories are also underinclusive because they exclude

women farmers. For decades, USDA has considered women to be “socially

disadvantaged.” See e.g., 7 C.F.R. §§ 761.2; 7.3; 1430.402. In fact, USDA still considers

women socially disadvantaged for certain loans. See Ex. 8, Affidavit of Lori Watkins,




                                    - 21 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 23 of 32 Document 14
¶ 7. Moreover, USDA has adopted a settlement process by which women can seek a

remedy for past discrimination. See 7 C.F.R. § 15d.4; see also Love v. Connor, 525 F.

Supp. 2d 155, 157–58 (D.D.C. 2007). USDA has even implemented special loan

programs for women on the grounds that they are “socially disadvantaged.”20

      But not anymore. Defendant Ducheneaux explained on March 26, 2021, that

USDA, the Farm Service Agency, and Defendants no longer believe that women

farmers and ranchers qualify as “socially disadvantaged farmers and ranchers” (at

least for the purposes of loan forgiveness). According to Defendant Ducheneaux,

“[g]ender is not a criteria [sic] in and of itself, but of course women are included in

these categories.”21

      If a race-conscious program is overinclusive and underinclusive, as

demonstrated above, then it is not narrowly tailored. As the Northern District of

Illinois put it, a program is not narrowly tailored if a “third generation Japanese-

American from a wealthy family and with a graduate degree from MIT qualifies (and

an Iraqi immigrant does not).” Builder’s Ass’n of Greater Chicago v. City of Chicago,

298 F. Supp. 2d 725, 739–40 (N.D. Ill. 2003). Such overinclusive and underinclusive

programs are inflexible and lack “meaningful individualized review,” which are fatal

tailoring flaws. Id. As recently noted by the Sixth Circuit:



      20  See Farm Service Agency, “Loans for Socially Disadvantaged Farmers and
Ranchers, Fact Sheet (Aug. 2019), available at https://www.fsa.usda.gov/Assets/USDA-FSA-
Public/usdafiles/FactSheets/2019/sda_loans-fact_sheet-aug_2019.pd (last visited May 29,
2021).
      21 See Administrator Ducheneaux, “American Rescue Plan Socially Disadvantaged
Farmer Debt Payments” (Mar. 26, 2021) available at https://www.farmers.gov/connect/blog/
loans-and-grants/american-rescue-plan-socially-disadvantaged-farmer-debt-payments


                                    - 22 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 24 of 32 Document 14
       Imagine two childhood friends—one Indian, one Afghan. Both own
       restaurants, and both have suffered devastating losses during the
       pandemic. If both apply to the Restaurant Revitalization Fund, the Indian
       applicant will presumptively receive priority consideration over his Afghan
       friend. Why? Because of his ethnic heritage. It is indeed “a sordid business”
       to divide “us up by race.

Vitolo, 2021 WL 2172181, at *7; see also Builders Ass’n of Greater Chicago, 256 F.3d

at 647 (“Anyone of recent foreign origin might be able to demonstrate that he or she

was a victim of ethnic discrimination, but to presume such discrimination merely on

the basis of having an ancestor who had been born on the Iberian peninsula is

unreasonable.”)

        In addition to ARPA § 1005 serving no compelling government interest, it is

not narrowly tailored. Therefore, Plaintiffs have a strong likelihood of success on the

merits.

III.    Plaintiffs Will Be Irreparably Harmed if an Injunction is not Granted

        There are multiple irreparable harms that warrant a temporary restraining

order and a preliminary injunction.

        First, the clear equal protection violation itself is an irreparable harm that

warrants an injunction. Indeed, when a “deprivation of a constitutional right is

involved … most courts hold that no further showing of irreparable injury is

necessary.” Wright & Miller, 11A Fed. Prac. & Proc. § 2948.1 (3d. ed.); e.g., Obama

for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (“When constitutional rights are

threatened or impaired, irreparable injury is presumed.”); Mills v. D.C., 571 F.3d

1304, 1312 (D.C. Cir. 2009) (“It has long been established that the loss of




                                     - 23 -
        Case 1:21-cv-00548-WCG Filed 06/03/21 Page 25 of 32 Document 14
constitutional freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.”) (citation omitted); Vitolo, 2021 WL 2172181, at *8.

      As the Supreme Court has recognized, “a racial classification causes

‘fundamental injury’ to the ‘individual rights of a person.’” Shaw, 517 U.S. at 908.

Indeed, the primary injury “in an equal protection case of this variety is the denial of

equal treatment” itself. Ne. Fla. Chapter of Associated Gen. Contractors of Am. v. City

of Jacksonville, Fla., 508 U.S. 656, 666 (1993). Plaintiffs, and thousands of other

farmers, are being treated differently by the government and denied access to much

needed COVID-relief funds based solely on their race. Such unequal treatment

“demeans us all.” Grutter, 539 U.S. at 353 (2003) (Thomas, J., concurring in part and

dissenting in part).

      Accordingly, multiple federal courts around the country have held that

irreparable injury is presumed when the government discriminates on the basis of

race. E.g., Vitolo, 2021 WL 2172181, at *8; Gresham v. Windrush Partners, Ltd., 730

F.2d 1417, 1424 (11th Cir. 1984) (“[W]e hold that because of the subtle, pervasive,

and essentially irremediable nature of racial discrimination, proof of the existence of

discriminatory housing practices is sufficient to permit a court to presume irreparable

injury.”); O’Donnell Const. Co., 963 F.2d at 428–29; San Francisco NAACP v. San

Francisco Unified Sch. Dist., 59 F. Supp. 2d 1021, 1034 (N.D. Cal. 1999) (“[P]laintiffs

were suffering irreparable injury by being subjected to unconstitutional racial

classifications.”); Vietnamese Fishermen’s Ass’n v. Knights of the Ku Klux Klan, 543

F. Supp. 198, 218 (S.D. Tex. 1982) (“Victims of discrimination suffer irreparable




                                    - 24 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 26 of 32 Document 14
injury, regardless of pecuniary damage.”); Small v. Hudson, 322 F. Supp. 519, 529

(M.D. Fla. 1970) (“Racial discrimination is per se irreparable harm to the minority

group.”); see also DynaLantic Corp. v. U.S. Dep’t of Def., 885 F. Supp. 2d 237, 292

(D.D.C. 2012) (“Because DynaLantic succeeds on the merits of its as-applied

constitutional equal protection claim, the Court finds this deprivation of Plaintiff’s

constitutional rights constitutes irreparable harm.”).

      Although the Seventh Circuit has not squarely addressed whether there is a

presumption of irreparable harm from explicit and ongoing race discrimination in a

federal program, it has held that irreparable harm is presumed for First Amendment

violations, Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006), Second

Amendment violations, Ezell v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011),

and Fourteenth Amendment violations, Planned Parenthood of Indiana & Kentucky,

Inc. v. Adams, 937 F.3d 973, 990 (7th Cir. 2019). As with these other constitutional

rights, the Constitution’s equal protection guarantee protects “intangible and

unquantifiable interests” that cannot be compensated by monetary damages, Ezell,

651 F.3d at 699.

      Even putting aside the harm inherent in unconstitutional race discrimination,

an injunction is also warranted to give Plaintiffs a fair and equal shot at much-needed

COVID relief funds. ARPA was designed to offer a one-time injection of funds to

support individuals and businesses impacted by the COVID-19 pandemic. Part of that

relief package included loan forgiveness for farmers with USDA loans (but only

farmers of certain races). Once the money budgeted for that purpose is spent, there




                                   - 25 -
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 27 of 32 Document 14
will be no practical way to un-spend the money and provide disfavored farmers with

an equal shot at equivalent relief without vastly increasing the cost of the program.

On the other hand, if this Court puts the program on hold before the funds are

disbursed, Congress (or USDA) will have to amend the program to eliminate the

unconstitutional race discrimination, and Plaintiffs will have a fair shot at any

amended version that is open to all on an equal basis without regard to race.

      The COVID pandemic did not discriminate on the basis of race. Many white

farmers were hit just as hard as farmers of other races were. Plaintiffs Ash and

Bohnencamp lost a significant number of hogs, which they either had to euthanize or

sell at severely reduced prices to neighbors on Facebook. Exs. 6 & 7. Plaintiffs Baird,

Banducci, and Stevens experienced problems with supplies, including significant

price increases and shortages. Exs. 2, 4 & 9. Plaintiffs Faust and Shields experienced

a massive drop-off in commodity prices. Exs. 1 & 10. Because of plants shutting down,

Plaintiffs Slaba and Watkins had severe disruptions in their own animal herds. Exs.

3 & 8. These are just a few examples of the problems COVID caused, and these

hardships had nothing to do with race.

      To be clear, Plaintiffs do not ask this Court to order a particular remedy (such

as requiring Defendants to forgive all of their loans as well). Instead, Plaintiffs simply

ask this Court to enjoin Defendants from implementing a loan forgiveness program

based solely on the race of the borrowers. The “fix” will ultimately be up to Congress

(or, possibly, USDA). Still, there are multiple obvious fixes that would give Plaintiffs

a fair and equal shot at loan relief: Congress and/or USDA could, for example, offer




                                    - 26 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 28 of 32 Document 14
loan forgiveness to farmers who were most economically impacted by the COVID

pandemic, without regard to their race; or they could split the budgeted funds among

all farmers, offering partial loan forgiveness on an equal basis to all; or, of course,

they could fully forgive all farmers’ loan (though this would vastly increase the cost

of such a program). Under any of these approaches, Plaintiffs would have an equal

shot at getting some relief.

       But if this Court does not issue an injunction, USDA will proceed to spend the

allocated money and forgive the loans of only minority farmers (though not all

minorities), while this case is pending. Indeed, USDA has indicated that it has

already begun that process, and “is working hard to ensure that we provide this relief

as expeditiously as possible to those who qualify.” Zach Ducheneaux, FAQs on

American Rescue Plan Debt Relief for Socially Disadvantaged Borrowers, United

States Department of Agriculture (April 16, 2021).22 If that happens, Congress and

USDA will have no reason to fix the program to provide this or similar relief on an

equitable basis to all, including white farmers. They will have accomplished their goal

of race-based COVID relief. At that point, any remedy will difficult, if not impossible.

Damages—if they are even available23—would either require forgiving all farmers’


       22 Available at https://www.usda.gov/media/blog/2021/04/16/faqs-american-rescue-
plan-debt-relief-socially-disadvantaged-borrowers
       23“Federal constitutional claims for damages are cognizable only under Bivens.”
Loumiet v. United States, 828 F.3d 935, 945 (D.C. Cir. 2016). And while the Supreme Court
has recognized a Bivens claim for a certain type of equal protection claim, Davis v. Passman,
442 U.S. 228 (1979) (gender discrimination in federal employment), the Supreme Court has
more recently explained that courts must be very reluctant to extend Bivens to any new
“context”—where “context” does not mean a different constitutional provision, but simply a




                                    - 27 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 29 of 32 Document 14
loans (after all, the only criteria is that the borrower falls within certain racial

categories, ARPA § 1005(a)(2)), vastly increasing the cost of the program; or would

require this Court to speculate as to who would have received relief under a

hypothetical, but constitutional, amended version of the program. Neither approach

is viable; so an injunction is necessary to give Plaintiffs and other white farmers an

equal shot at this much-needed relief. See O’Donnell Const. Co. v. D.C., 963 F.2d 420,

428 (D.C. Cir. 1992) (holding that the “difficulty” of an “adequate compensatory

[remedy] or other corrective relief at a later day” “weighs heavily in favor of granting

[an] injunction” against a race-based government benefit program).

IV.    The Public Interest and Balance of Harms Weigh Heavily in Favor of
       an Injunction

       The public interest would also be served by an injunction, because “it is always

in the public interest to prevent the violation of a party’s constitutional rights.” G &

V Lounge Inc. v. Mich. Liquor Control Comm., 23 F.3d 1071, 1079 (6th Cir. 1994);

Awad v. Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012) (same); see Higher Soc’y of

Indiana v. Tippecanoe Cty., Indiana, 858 F.3d 1113, 1116 (7th Cir. 2017) (“the public

interest is not harmed by preliminarily enjoining the enforcement of a statute that is

probably unconstitutional”). Indeed, “issuance of a preliminary injunction would

serve the public’s interest in maintaining a system of laws free of unconstitutional




different type of case with any “meaningful” differences to the only three contexts where the
Court has recognized a Bivens damages remedy. Hernandez v. Mesa, 140 S. Ct. 735, 741–50
(2020); see also id. at 750–53 (Thomas, J., and Gorsuch, J., concurring) (calling for Bivens and
Davis to be overruled).




                                    - 28 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 30 of 32 Document 14
racial classifications.” O’Donnell Const. Co., 963 F.2d at 429 (issuing a preliminary

injunction against a D.C. law that required a certain percentage of contracts to be

awarded to minority-owned businesses); Vitolo, 2021 WL 2172181, at *4, *8. Plaintiffs

seek the simple vindication of their right to be treated equally under the law. This is

surely in the public interest.

      Finally, an injunction will not cause any harm. With respect to Defendants,

the “government suffers no harm from an injunction that merely ends

unconstitutional practices and/or ensures that constitutional standards are

implemented.” Doe v. Kelly, 878 F.3d 710, 718 (9th Cir. 2017); Chabad of S. Ohio &

Congregation Lubavitch v. City of Cincinnati, 363 F.3d 427, 436 (6th Cir. 2004) (“[N]o

substantial harm can be shown in the enjoinment of an unconstitutional policy.”).

      And with respect to minority farmers who are currently eligible for loan

forgiveness, an injunction will not prevent Congress and/or USDA from continuing to

offer them loan relief; it will simply prohibit offering such relief based solely on

unconstitutional racial categories. While an injunction may delay loan relief

somewhat while Congress and/or USDA fixes the program to comply with the

Constitution, any harm from that delay pales in comparison to being shut out entirely

of much-needed relief based solely on the color of one’s skin. Plaintiffs do not seek any

special treatment, only equal treatment under the law. If an injunction is granted,

all farmers will have to be treated equally, regardless of race, as the Constitution

requires.




                                    - 29 -
       Case 1:21-cv-00548-WCG Filed 06/03/21 Page 31 of 32 Document 14
                                 CONCLUSION

      Plaintiffs request that the Court issue a temporary restraining order and

preliminary junction enjoining Defendants from implementing Section 1005 of ARPA

in a way that discriminates based on race.

      Dated: June 3, 2021

                                      WISCONSIN INSTITUTE FOR LAW & LIBERTY
                                      Attorneys for Plaintiffs

                                      Rick Esenberg
                                      rick@will-law.org

                                      /s/ Daniel P. Lennington
                                      Daniel P. Lennington
                                      dan@will-law.org
                                      Luke Berg
                                      luke@will-law.org
                                      Katherine D. Spitz
                                      kate@will-law.org
                                      330 E. Kilbourn, Suite 725
                                      Milwaukee, WI 53202-3141
                                      PHONE: 414-727-9455
                                      FAX: 414-727-6385




                                   - 30 -
      Case 1:21-cv-00548-WCG Filed 06/03/21 Page 32 of 32 Document 14
